FILED
                      UNITED STATES COURT OF APPEALS                          MAR 22 2011

                                                                         MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                        U .S. C O U R T OF APPE ALS




UNITED STATES OF AMERICA,                         No. 10-35871

               Plaintiff - Appellee,              D.C. Nos.    2:10-cv-03012-WFN
                                                               2:07-cr-02088-WFN
   v.                                             Eastern District of Washington,
                                                  Spokane
JOSE LUIS MANZO,

               Defendant - Appellant.             ORDER



Before: Peter L. Shaw, Appellate Commissioner.

        The motion to proceed in forma pauperis is granted. The Clerk shall amend

the docket to reflect this status.

        Appellant’s motion for appointment of counsel in this appeal from the denial

of a 28 U.S.C. § 2255 motion is granted. See 18 U.S.C. § 3006A(a)(2)(B);

Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983) (per curiam). Counsel will

be appointed by separate order.

        The Clerk shall electronically serve this order on the appointing authority for

the Eastern District of Washington, who will locate appointed counsel. The district

court shall send notification of the name, address, and telephone number of




AM/MOATT
appointed counsel to the Clerk of this court at

counselappointments@ca9.uscourts.gov within 14 days of locating counsel.

      If new counsel identifies uncertified issues that should be raised on appeal,

counsel shall include them in the opening brief as permitted by Ninth Circuit Rule

22-1(e).

      The opening brief and excerpts of record are due May 9, 2011; the

answering brief is due June 8, 2011; and the optional reply brief is due within 14

days after service of the answering brief.




AM/MOATT                                     2                                10-35871